Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements: Registration Statement (Form S-8 No. 333-194495) pertaining to the 2013 Equity Incentive Plan, 2013 Employee Stock Purchase Plan, 2006 Stock Plan and 2000 Stock Plan, and Registration Statement (Form S-8 No. 333-202873) pertaining to the 2013 Equity Incentive Plan and 2013 Employee Stock Purchase Plan; of our report dated March 11, 2016, with respect to the consolidated financial statements of Quotient Technology Inc. included in this Annual Report (Form 10-K) of Quotient Technology Inc. for the year ended December 31, 2015. /s/ Ernst & Young LLP San Jose, California
